Judgment of resentence, Supreme Court, New York County (Lewis Bart Stone, J.), rendered March 24, 2011, resentencing defendant, as a second violent felony offender, to a term of 12 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Mazzarelli, J.P., Catterson, DeGrasse, Manzanet-Daniels and Román, JJ.